Citation Nr: 0901216	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  96-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression for the period prior to February 2, 
2004.

2.  Entitlement to a rating in excess of 50 percent for major 
depression for the period beginning February 2, 2004.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein the veteran was 
granted service connection for major depression secondary to 
his service-connected chronic low back syndrome with disc 
disease and awarded a 30 percent rating, effective April 3, 
1997.  The veteran filed a timely appeal to that action.  The 
Board remanded this matter for further development in October 
2004 and May 2006.

Subsequently, in a rating action dated in September 2008, the 
RO increased the veteran's disability rating for major 
depression from 30 percent to 50 percent, effective February 
2, 2004.

Because higher ratings are available, and the appellant is 
presumed to be seeking the maximum available benefit, the 
Board has characterized the appeal as encompassing the 
matters set forth on the preceding page.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to February 2, 2004, the veteran's major depression 
was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as anxiety, sleep disturbance, 
occasional irritability, mild memory loss, occasional 
hallucinations, and a Global Assessment of Functioning (GAF) 
score of 65.

3.  Beginning February 2, 2004, the veteran's major 
depression is manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired memory or concentration, 
panic attacks two to three times a week, decreased impulse 
control, occasional hallucinations, and a GAF score of 50.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
major depression, for the period prior to February 2, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2008).

2.  The criteria for a rating in excess of 50 percent for 
major depression, for the period beginning February 2, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in March 2005, July 2005, and June 2006.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
his claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in September 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for major depression, 
the requirements outlined in Vazquez-Flores are not 
applicable.  Instead, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable ratings may be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression for the period prior to February 2, 
2004.

2.  Entitlement to a rating in excess of 50 percent for major 
depression for the period beginning February 2, 2004.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein the veteran was 
granted service connection for major depression secondary to 
his service-connected chronic low back syndrome with disc 
disease and awarded a 30 percent rating, effective April 3, 
1997.  The veteran filed a timely appeal to that action.  The 
Board remanded this matter for further development in October 
2004 and May 2006.

Subsequently, in a rating action dated in September 2008, the 
RO increased the veteran's disability rating for major 
depression from 30 percent to 50 percent, effective February 
2, 2004.

Because higher ratings are available, and the appellant is 
presumed to be seeking the maximum available benefit, the 
Board has characterized the appeal as encompassing the 
matters set forth on the preceding page.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to February 2, 2004, the veteran's major depression 
was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as anxiety, sleep disturbance, 
occasional irritability, mild memory loss, occasional 
hallucinations, and a Global Assessment of Functioning (GAF) 
score of 65.

3.  Beginning February 2, 2004, the veteran's major 
depression is manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired memory or concentration, 
panic attacks two to three times a week, decreased impulse 
control, occasional hallucinations, and a GAF score of 50.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
major depression, for the period prior to February 2, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2008).

2.  The criteria for a rating in excess of 50 percent for 
major depression, for the period beginning February 2, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in March 2005, July 2005, and June 2006.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
his claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in September 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for major depression, 
the requirements outlined in Vazquez-Flores are not 
applicable.  Instead, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable ratings may be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

Depression Before February 2, 2004

A September 1997 VA mental health record noted that the 
veteran's depression centered on his chronic pain; a December 
1997 VA record noted that the veteran had an anxiety-induced 
memory blockage; a June 1998 VA group therapy record noted 
that the veteran had been suicidal before joining the group 
and getting support; and an April 1999 VA group therapy 
record revealed that the veteran believed he was sent to 
group therapy to control his temper.

The veteran underwent a VA examination in September 1999.  
The report of examination noted that the veteran developed 
depression while working in law enforcement following his 
separation from service.  The depression became increasingly 
severe.  He had difficulty with falling asleep all the time 
at work.  He experienced auditory hallucinations and used to 
hear gunfire when there was none.  He used to feel that 
someone was following him when no one was there.  His 
condition worsened as he shifted to construction work and 
became much more difficult after he became unemployed.  He 
said that while unemployed he came close to suicide on three 
different occasions.  Once he tried to jump off a bridge but 
did not.  Another time he pointed a gun at himself and heard 
a voice daring him to do it, but a few of his family members 
returned home and he did not go through with it.  Finally, in 
1996 he ran his car into a bridge, but was not significantly 
hurt.  The veteran complained that he became irritable and 
depressed.  He eventually argued with one of his physicians 
over pain management and was referred to a VA clinic about 
four years before this examination.  He attended monthly 
group therapy and took Amitriptyline, 75 mg in the evening.  
While he still got angry and depressed at times, the veteran 
denied being suicidal or ever abusing drugs and alcohol.  His 
sleep was variable depending on the extent of pain.  If he 
was not bothered by severe pain, he slept about six hours.  

At the time of this examination, the veteran complained only 
of anxiety and said that he sometimes worried about nothing 
in particular.  He occasionally heard a piano play or saw 
someone crossing the road when there was not anyone there.  
The examiner noted that the veteran answered questions with 
some deliberation and seemed to find it burdensome.  Speech 
was of normal volume and tone.  His thought process was 
logical, coherent, and goal directed.  His mood was euthymic 
and he denied feeling depressed.  His affect was appropriate 
and subjectively reported as slightly anxious.   He denied 
suicidal or homicidal ideations, delusions, or 
hallucinations.  He did admit to periodic auditory 
hallucinations.  He was oriented to time, place, person and 
situation.  Insight and judgment were limited and memory and 
concentration were fair.  The examiner diagnosed severe major 
depression with psychotic features, now in partial remission, 
and assigned a GAF score of 65 because his symptoms were not 
severe.  The examiner opined that the veteran's major 
depression had partially responded to treatment with 
Amitriptyline and that auditory and visual hallucinations had 
decreased over time.  The examiner noted that the veteran 
benefitted from antidepressant and group therapy, and might 
benefit from further treatment with perhaps antipsychotic 
medication.  

The record reflects that the veteran was a regular 
participant in a VA Mental Hygiene Clinic Daily Living Group 
(DLG).  An October 2000 DLG record noted that the veteran 
reported a brief period of irritability recently which seemed 
to come and go with his experience of pain.  An April 2001 
record noted that the veteran said he was getting better 
control of his temper as he did not shout at his children as 
he used to and that he noticed that controlling his temper 
had reduced his overall subjective pain.  In June 2001, a 
record noted that his mood was normal, his affect 
appropriate, and his speech was goal oriented, logical and 
rational.  In November 2002, it was noted that his 
irritability had increased, and he blamed this on an 
increased in his arthritic symptoms.  In December 2002, he 
was noted to be mildly depressed and irritable due to his 
physical problems.  In May 2003, he reported that he was 
doing better, as his physical symptoms had improved.  On 
February 2, 2004, the veteran was seen at the VA mental 
hygiene clinic.  The physician had a longstanding diagnosis 
of major depressive disorder (MDD).  He had been stable with 
the use of medications, and by participating in counseling.  
On mental status examination, he was described as alert and 
cooperative.  Speech was linear, goal directed and without 
pressure.  No psychotic symptoms were noted.  Mood was good 
and affect was appropriate. No suicidal or homicidal ideation 
was noted.  Cognition was grossly intact.  The diagnosis was 
recurrent MDD.  He was assigned a GAF score of 50.  It was 
noted by the examiner that the veteran's symptoms had been 
stable for six years with counseling.

Based upon the evidence of record, the Board finds the 
veteran's major depression prior to February 2, 2004, was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: occasional irritability, anxiety, chronic 
sleep impairment, mild memory loss, and occasional 
hallucinations.  There is no probative evidence of an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  While 
the September 1999 VA examination provides some evidence of 
suicidal tendencies they occurred before the current rating 
period dated from April 3, 1997 to February 2, 2004.  
Further, the GAF score of 65 represents some mild symptoms 
and the bulk of the evidence for this time period supports a 
30 percent, rather than a 50 percent, rating.  Therefore, 
entitlement to a rating in excess of 30 percent for major 
depression is not warranted.  The preponderance of the 
evidence is against the veteran's claim for an increased 
initial rating prior to February 2, 2004.

Depression Since February 2, 2004

In this case, VA outpatient medical records dated from 
February 2004 to June 2006 showed that the veteran 
participated in monthly DLG sessions.  A February 2004 VA 
mental health record showed a confirmed diagnosis for a major 
depressive disorder with an assigned GAF score of 50.  The VA 
staff psychiatrist noted that the veteran had been stable for 
years with counseling and Elavil, 75 mg daily.  In April 
2004, it was noted that he was coping as best as possible 
with the recent death of his father.  In May and June 2004, 
he was noted to be more irritable due to an increase in his 
physical problems.  A September 2004 VA group therapy record 
noted that the veteran was not sleeping well and had been 
having panic attacks of up to three times per week.  

During a September 2004 Mental Hygiene Clinic, the 
psychiatrist noted the veteran's depressive symptoms had been 
relatively stable with treatment for the prior six years.  He 
had been working hard to maintain his self-control.  His 
depression had been aggravated by sleep apnea and physical 
pain.  A GAF of 50 was assigned.   

Addition records from the DLG sessions reveal that in May 
2005, the veteran reported having a fully recovery from a 
recent minor stroke.  

The report of an August 2005 VA examination showed that the 
veteran did not sleep well because of sleep apnea and back 
problems, had decreased energy and interest, and felt 
hopeless and worthless.   His memory and concentration were 
noted as poor.  The examiner noted fair insight and judgment 
and that the veteran had normal speech.  The veteran denied 
hallucinations.  The examiner diagnosed a depressive disorder 
not otherwise specified and assigned a GAF score of 70 for 
mild symptoms.  The VA examiner opined that the veteran's 
psychiatric problems did not cause the veteran's current 
state of unemployability.

A January 2006 VA treatment plan noted that the veteran's 
major depressive disorder was sufficiently stable so that the 
veteran did not require hospitalization.  Several brief 
depressive episodes were usually triggered by chronic pain 
symptoms, and it was noted that he was able to pull out of 
these within a couple weeks with antidepressant medication 
and group therapy.  However, because his symptoms were 
recurrent, the social worker and staff psychiatrist thought 
that he would continue to require long-term psychiatric 
treatment to maintain control of his symptoms.

A February 2006 VA group therapy record noted that the 
veteran was coping well and had shown great improvement in 
controlling his impulses.  His mood was euthymic.

The veteran underwent another VA examination in June 2006 by 
the August 2005 VA examiner with similar findings, diagnosis 
and GAF score for mild symptoms of depression.

The report of the veteran's July 2008 VA examination showed 
that he had occasional hallucinations, but no suicidal or 
homicidal ideations.  He complained of good and bad days 
regarding his depression and irritability and of being 
forgetful.  He said that he occasionally lost his temper with 
his wife and adult son.  He was disoriented to time.  The 
examiner noted an impaired memory or concentration as well as 
panic attacks two to three times a week and noted that the 
veteran's ability to maintain minimal personal hygiene and 
other basic activities of daily living appeared to be 
restricted.  Some impulse control problems were also noted, 
but the veteran did not provide any examples.  The examiner 
diagnosed moderate major depressive disorder and assigned a 
GAF score of 50 for moderate symptoms.

Based upon the evidence of record, the Board finds the 
veteran's major depression is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired memory or 
concentration, panic attacks two to three times a week, 
decreased impulse control, and occasional hallucinations.  
There is no probative evidence of an occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  
Nor is there any probative evidence of a total occupational 
and social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to place, 
or memory loss for names of close relatives, own occupation, 
or own name.  While there is evidence in the record of 
disorientation as to time, occasional hallucinations, and of 
some impaired impulse control, these findings are of an 
infrequent or occasional nature.  The entire July 2008 VA 
examination report as well as a review of all the evidence 
for this time period tends to support a 50 percent, and not a 
higher, rating.  Therefore, entitlement to a rating in excess 
of 50 percent for major depression is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
for a staged rating in excess of 50 percent since February 2, 
2004.

Conclusion

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's major depressive disorder, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran's initial and 
staged rating clearly reflect a period of occupational 
impairment with occasional decrease in work efficiency 
followed by a period of occupational and social impairment 
with reduced reliability and productivity.  Neither the 
August 2005 and June 2006 VA examiner, nor the July 2008 VA 
examiner, found that the veteran was unable to work because 
of his major depressive disorder.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for a higher initial and staged 
rating.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
major depression is denied.

Entitlement to a rating in excess of 50 percent for major 
depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


